Citation Nr: 0610838	
Decision Date: 04/17/06    Archive Date: 04/26/06	

DOCKET NO.  99-20 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
a herniated disc with a history of low back pain prior to 
February 4, 2003. 

2.  Entitlement to a current evaluation in excess of 
40 percent for a herniated disc with a history of low back 
pain. 

3.  Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	New York Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to October 
1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 1996 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York. 

Upon review of this case, and as noted in the RO memorandum 
dated in March 2005, it is clear that the veteran failed to 
perfect his appeal of the issues of service connection for a 
fungus of the feet and tumor of the back, as well as for a 
total disability rating based upon individual 
unemployability.  Accordingly, those issues are not currently 
before the Board.  


FINDINGS OF FACT

1.  Prior to February 4, 2003, the veteran's service-
connected low back disability was productive of a moderate 
limitation of motion accompanied by pain, but not severe 
intervertebral disc syndrome with recurring attacks and only 
intermittent relief.  

2.  The veteran's service-connected low back disability is 
currently productive of no more than severe limitation of 
motion accompanied by pain, with no evidence of unfavorable 
ankylosis of the entire thoracolumbar spine, or separately 
compensable neurological symptoms, nor is there evidence of 
severe intervertebral disc syndrome with recurring attacks 
and only intermittent relief or incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  

3.  The veteran's service-connected bilateral hearing loss is 
currently productive of no more than Level II hearing in the 
right ear, and Level III hearing in the left ear.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for service-connected herniated disc with a history of low 
back pain prior to February 4, 2003 have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5292, 5293 (2002).

2.  The criteria for a current evaluation in excess of 
40 percent for service-connected herniated disc with a 
history of low back pain have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5236, 
5243, 5292, 5293 (effective prior and subsequent to 
September 26, 2003).

3.  The criteria for an increased (compensable) evaluation 
for bilateral hearing loss have not been met.  38 C.F.R. 
§ 4.85, Diagnostic Code 6100 (effective prior and subsequent 
to June 10, 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  Such notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case, the RO).  
Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this case, in correspondence of November 2002 and June 
2004, the RO provided notice to the veteran regarding what 
information and evidence was needed to substantiate his 
claims for increased ratings, as well as what information and 
evidence should be submitted by him, what information and 
evidence would be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence 
pertaining to his claims.

The veteran and his representative were also provided with a 
copy of the appealed rating decision, as well as a July 1998 
Statement of the Case (SOC), and August 1999, May 2003, 
October 2004, and January 2005 Supplemental Statements of the 
Case (SSOC).  These documents provided them with notice of 
the law and governing regulations, as well as the reasons for 
the determinations made regarding the veteran's claims.  By 
way of these documents, they were also specifically informed 
of the cumulative evidence already provided to VA, or 
obtained by VA on the veteran's behalf.  Therefore, the Board 
finds that the veteran was notified and aware of the evidence 
needed to substantiate his claims, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  Accordingly, there is no further duty to notify, 
and no prejudice to the veteran exists by deciding the claim.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, as well as postservice 
medical records and examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the appellant's claim for an 
increased rating, any question as to an appropriate effective 
date to be assigned is rendered moot.  Any error in the 
sequence of events or content of the notice is not shown to 
have any effect on the case or to cause injury to the 
claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; Pelegrini, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Under the circumstances of this case, the veteran has 
received the notice and assistance contemplated by law, and 
adjudication of his claims poses no risk of prejudice to him.  
See Mayfield, supra; Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001) (VCAA does not require remand where 
VA thoroughly discussed factual determinations leading to 
conclusion and evidence of record provides plausible basis 
for factual conclusions, and where development of the 
evidence was as complete as was necessary for a fair 
adjudication of the claims).  


Factual Background

An October 1970 rating decision established service 
connection for low back strain and hearing loss in the left 
ear.  The veteran filed a claim for an increased rating in 
May 1996.  

On VA orthopedic examination in June 1996, the veteran gave a 
history of having sustained injuries to his lumbosacral spine 
while lifting a heavy piece of artillery ordnance in 1968.  
Current complaints included activity-related bilateral 
sciatica.  On physical examination, the veteran was in no 
acute distress, and ambulated without an antalgic gait.  The 
veteran did, however, experience some difficulty getting on 
his toes and heels.  Examination of the veteran's back showed 
no evidence of any redness or increased temperature, though 
there was some left paralumbar fullness with muscle spasm and 
tenderness.  Tests of straight leg raising were to 70 degrees 
bilaterally.  Noted at the time of examination was some 
weakness of the extensor hallucis longus on the left.  Also 
noted was some decreased sensation over the posterolateral 
aspect of the left thigh and leg.  At the time of 
examination, there was no gross evidence of muscle atrophy.  
The pertinent diagnosis noted was herniated disc at the level 
of the 4th and 5th lumbar vertebrae, and at the level of the 
5th lumbar vertebra and 1st sacral segment.

At the time of a VA audiometric examination in June 1996, the 
veteran gave a history of hearing loss following exposure to 
artillery fire while in service.  Audiometric examination 
revealed pure tone air conduction threshold levels, in 
decibels, as follows:

HERTZ
1000
2000
3000
4000
RIGHT EAR
30
35
65
75
LEFT EAR
25
35
100
100

The pure tone average in the veteran's right ear was 
51 decibels, with a pure tone average of 65 decibels in the 
left ear.  The speech discrimination score was 84 percent in 
the veteran's right ear, and 88 percent in the veteran's left 
ear.  

The pertinent diagnosis noted was hearing within normal 
limits in the right ear through 500 Hertz, with a mild to 
severe sensorineural hearing loss above that frequency; and 
hearing in the left ear within normal limits through 
1,000 Hertz, with a mild to profound sensorineural hearing 
loss above that frequency.  

In a rating decision of August 1996, the RO granted a 
20 percent evaluation for a herniated disc with a history of 
low back strain, effective from May 15, 1996, the date of 
receipt of the veteran's claim for increase.  

In correspondence of mid-August 1996, a private physician 
wrote that he had seen the veteran for complaints of, among 
other things, pain in his lower back, both buttocks, and both 
legs, somewhat worse on the left than the right.  Reportedly, 
in January 1996, the veteran was carrying a piece of 
sheetrock (at work), at which time he slipped on some cable, 
twisting his neck and upper back.  Noted at the time was that 
the veteran had gained 80 pounds, and now weighed 300 pounds.  
Also noted were problems with low back pain which was 
limiting the veteran's ability to walk, stand, and sit.

On physical examination, the veteran's back lacked a few 
degrees in all directions, as characterized by forward 
flexion to within 10 inches of the floor.  Deep tendon 
reflexes were symmetrical in the lower extremities.  The 
veteran's back was straight, and tests of straight leg 
raising were negative in the seated position, though positive 
at 80 degrees supine, at which point the veteran experienced 
low back pain bilaterally.  Motor power in the lower 
extremities was within normal limits, and no fasciculation or 
fibrillation was in evidence.  In the opinion of the 
examiner, the veteran exhibited chronic lumbar spine syndrome 
with radiculopathy.  Also noted was some evidence of disc 
bulging on magnetic resonance imaging which might be 
contributing to the veteran's condition.  According to the 
examiner, he did not think that the veteran had a true 
herniation.  

Received in February 1998 were various records of the Social 
Security Administration showing treatment for back problems, 
as well as other unrelated disabilities.  Among those records 
was a report of magnetic resonance imaging of the lumbosacral 
spine conducted in April 1995.  That examination was 
consistent with a small central disc herniation at the level 
of the 4th and 5th lumbar vertebrae, in conjunction with a 
small to moderate size central disc herniation at the level 
of the 5th lumbar vertebra and 1st sacral segment.  

In an entry of early February 1996, the veteran gave a 
history of a work-related injury in late January 1996.  
Reportedly, the veteran had been carrying some sheetrock when 
he slipped on a piece of wire on the floor, twisting his neck 
and upper back.  The pertinent diagnosis noted was thoracic 
sprain.

At the time of a private examination in July 1996, there were 
noted complaints of low back pain since January of 1996.  
Also noted was a history of low back pain for three years, 
though with no history of any accident, injury, or job-
related strain.  On physical examination, there was evidence 
of some slight tenderness of the lower lumbar spine.  Spinal 
flexion was to 75 degrees, with lateral bending to 
20 degrees, and extension to 20 degrees.  Muscle bulk and 
tone were within normal limits, as were tests of superficial 
touch and temperature.  Noted at the time of examination was 
that the veteran was able to stand and walk on his toes and 
heels, and squat.  The clinical impression noted was 
overweight; and rule out herniated disc at the level of the 
4th and 5th lumbar vertebrae, as well as at the 1st sacral 
segment.  

On VA orthopedic examination in October 1998, the veteran 
complained of pain in both lower extremities, more so on the 
left than the right, with numbness and tingling extending 
into his left ankle, groin, and genitals.  According to the 
veteran, both his middle and lower back occasionally went 
"into spasm."  Reportedly, the veteran was able to relieve 
some of his tension with relaxation exercises.  Nonetheless, 
he found it necessary to sit down after 10 minutes of 
standing.  

On physical examination, the veteran stood 6 foot 4 inches 
tall, and weighed 300 pounds.  Examination of the veteran's 
spine showed no evidence of any deformities.  Range of motion 
testing showed flexion to 60 degrees, with range of motion to 
the side of 15 degrees each way.  Extension of the 
lumbosacral spine was minimal to perhaps 5 degrees at rest.  
At the time of examination, there was no evidence of palpable 
spasm in the lumbosacral spine.  Observation of the veteran's 
gait showed no evidence of any significance.  The veteran was 
able to toe and heel walk, with tests of straight leg raising 
on the left to 60 degrees lying down, and on the right to 75 
degrees.  Tests of straight leg raising were also "slightly 
positive" on the left side with the veteran in a seated 
position.  Some paresthesias over the lateral aspect around 
the ankle area were noted.  At the time of examination, 
reflexes were all brisk and without any differences.  No 
sensory changes were in evidence, and the vascular status of 
both lower extremities appeared to be normal.  Radiographic 
studies of the lumbosacral spine showed evidence of 
degenerative arthritis primarily in the lower lumbar spine at 
the level of the 3rd, 4th, and 5th lumbar vertebrae, with the 
majority of the osteophytic formations occurring at the fifth 
lumbar vertebra.  Also noted was some narrowing between 
L5/S1.  The pertinent diagnosis noted was degenerative joint 
disease of the lower lumbar spine, with old degenerative disc 
disease between L5/S1.  

Received in November 1998 were VA outpatient treatment 
records covering the period from January 1997 to November 
1998, showing treatment during that time for various back 
problems.  

At the time of a VA orthopedic examination on February 4, 
2003, the veteran complained of constant, 24-hour-a-day, 7-
day-a-week thoracolumbar pain with radiation to the left 
upper extremity and both lower extremities.  When questioned, 
the veteran rated his pain as one to two on a scale of 10.  
However, at times, the veteran's pain reportedly went to 10 
on a scale of 10.  The veteran stated this occurs one to 
three times a week, lasting approximately one to two days.  
When further questioned, the veteran indicated that he 
experienced daily flareups of varied duration.  It was 
estimated that these flareups resulted in an additional 
20 percent limitation of motion and functional impairment.  
At the time of examination, the veteran denied any 
incontinence of bladder or bowel.  

On physical examination, the veteran's gait was 
normopropulsive.  The veteran's posture was kyphotic, with 
kyphosis in the thoracic area and increased lumbar lordosis.  
Examination of the lumbar spine showed tenderness bilaterally 
in the lumbar paraspinal region, though with no gross spasm.  
However, on repetitive flexion extension, the veteran 
apparently began to experience spasm in the right lumbar 
paraspinals, with an accompanying approximate 10-degree loss 
of flexion accompanied by increased pain.  

Motion measurements of the lumbar spine showed forward 
flexion to approximately 60 degrees, with forward flexion 
following repetitive flexion and extension to approximately 
50 degrees.  At the time of examination, both of the 
veteran's hamstrings were described as "tight."  Extension 
was to approximately 10 degrees, with rotation to 
approximately 30 degrees.  Lateral bending was to 
approximately 15 degrees bilaterally, and position changes 
were guarded.  Noted at the time of examination was that the 
veteran utilized the arm rest of his chair to stand from a 
seated position.  He was able to squat approximately half way 
down to the ground while holding on to his chair, and to both 
heel and toe walk without complaints of pain.  Tests of 
straight leg raising in the seated position were negative 
bilaterally.  At the time of examination, no radicular 
complaints were offered.  On repetitive range of motion of 
the back and lower extremities, the veteran exhibited some 
loss of strength.  Prior to those repetitive motions, the 
veteran had 5/5 motor strength in both lower extremities.  
After repetitive motion, this declined to 4+/5 bilaterally 
with complaints of discomfort.  Patellar reflexes were 
symmetrical bilaterally, as were the Achilles reflexes.  At 
the time of examination, there was no evidence of atrophy of 
the veteran's lower extremities.  The diagnoses noted were 
chronic pain syndrome; intervertebral disc syndrome; 
degenerative joint disease of the lumbosacral spine with 
radiculopathy; and degenerative joint disease of the cervical 
spine with left upper extremity radicular symptoms.  

On VA audiometric examination in February 2003, pure air 
conduction threshold levels were as follows:

HERTZ
1000
2000
3000
4000
RIGHT EAR
25
40
65
75
LEFT EAR
20
40
100
105

The pure tone average in the veteran's right ear was 
51 decibels, with a pure tone average of 66 decibels in the 
left ear.  Speech recognition scores were 92 percent in both 
ears.  The pertinent diagnosis noted was hearing within 
normal limits through 1,000 Hertz, sloping to a mild to 
profound sensorineural hearing loss thereafter, with good 
speech discrimination in both ears.  

In a rating decision of April 2003, the RO granted service 
connection for defective hearing in the right ear.  That same 
rating decision granted a 40 percent evaluation for service-
connected herniated disc with a history of low back pain, 
effective from February 4, 2003, the date of the 
aforementioned VA orthopedic examination.

At the time of a VA audiometric examination in August 2004, 
pure tone air conduction threshold levels, in decibels, were 
as follows:

HERTZ
1000
2000
3000
4000
RIGHT EAR
30
40
65
80
LEFT EAR
35
55
100
100

The pure tone average in the veteran's right ear was 
54 decibels, with a pure tone average of 73 decibels in the 
left ear.  Speech discrimination scores were 92 percent in 
the right ear, and 84 percent in the left ear.  The pertinent 
diagnosis noted was of hearing within normal limits at 
250 Hertz in the right ear, followed by a mild to profound 
gradually sloping sensorineural hearing loss with excellent 
speech discrimination; and hearing within normal limits at 
250 hertz in the left ear, followed by a mild to profound 
precipitously sloping sensorineural hearing loss with good 
speech discrimination.

At the time of a VA general medical examination in August 
2004, the veteran indicated that, due to back problems, he 
could not walk very far.  According to the veteran, he could 
stand only 30 minutes due to his back.  When further 
questioned, the veteran indicated that he had no problem 
sitting down, though he had to stand once in a while due to 
problems with back pain.  The veteran further indicated that 
he had full activities of daily living.  

On physical examination, the veteran's posture and gait were 
within normal limits.  Motor power was 5/5 in all 
extremities, and reflexes were +2 throughout.  At the time of 
examination, sensation was intact to vibration sense, and 
equilibrium was good.  

At the time of a VA orthopedic examination in August 2004, 
the veteran complained of low back pain which occasionally 
radiated to his lower extremities.  Also noted were 
complaints of occasional tingling and numbness in the lower 
extremities.  Significantly, the veteran denied both bladder 
and bowel incontinence.  The veteran stated he had constant 
back pain averaging about a 4 to 6 out of 10, and pain 
usually flared once a month, lasting one to two days.  During 
flare-ups, pain intensity of the back goes to 9 to 10 out of 
10.  However, the veteran denied any incapacitating back pain 
over the course of the past 12 months.  He stated that 
chiropractic treatment helped, and that pain is relieved by 
massage or anti-inflammatory medication.

On physical examination, the veteran's posture was described 
as "slightly scooped," with minimal scoliosis of the 
thoracolumbar spine.  The veteran appeared with a protruded 
abdomen, and was grossly overweight.  Examination of the 
thoracic spine revealed mild tenderness along the paraspinal 
muscles.  Active range of motion of the thoracolumbar spine 
showed forward flexion from 0 to 45 degrees with the 
inception of pain, extension from 0 to 20 degrees with pain 
at the end of extension, right lateroflexion from 0 to 25 
degrees accompanied by mild pain, left lateroflexion from 0 
to 25 degrees accompanied by mild pain, right lateral 
rotation from 0 to 25 degrees accompanied by pain, and left 
lateral rotation from 0 to 25 degrees accompanied by pain.  
Tests of straight leg raising were negative at 60 degrees.  

At the time of examination, there was minimal muscle 
tightness of both hamstrings and quadriceps.  Muscle strength 
of both lower extremities was within normal limits.  Noted at 
the time of examination was increased back pain and 
additional limitation following repetitive range of motion of 
the thoracolumbar spine.  However, there was no evidence of 
any gross sensory deficit in either lower extremity.  Deep 
tendon reflexes were 2+ for the bilateral knee jerk, as well 
as for the bilateral ankle jerk.  According to the examiner, 
the veteran was independent in most activities of daily 
living, had good standing balance, and was able to walk 
without assistive devices.  His gait revealed no abnormal 
gait patterns.  However, he was unable to perform repetitive 
range of motion of the lumbar spine due to pain and muscle 
spasm.  The pertinent diagnosis noted was chronic pain 
syndrome with degenerative disc disease of the cervical, 
thoracic, and lumbar spine; and thoracolumbar radiculopathy 
probably secondary to disc herniation.  The veteran was noted 
to be on permanent partial disability for Workmen's 
Compensation due to work related neck and upper back injury.

In correspondence of June 2005, the veteran's treating 
physician wrote that he had first seen the veteran in 
February 1996 following a work-related injury the previous 
month.  When last seen, the veteran had symptoms consistent 
with stenosis of the lumbar spine.  Noted at the time was 
that the veteran was able to walk only short distances, 
finding it necessary to stop and sit down while waiting for 
his back and leg pain to subside.

Analysis

Disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from a service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the Rating Schedule.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2005).

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned where the 
disability picture more nearly approximates the criteria for 
the next higher rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).  

While the Board must consider the veteran's medical history 
as required by various provisions of 38 C.F.R. Part 4, 
including Section 4.2 [See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991)], the regulations do not give past medical 
reports precedence over current findings.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. § 4.40 (2003); see also 38 C.F.R. § 4.45 (2003).



Low Back Disorder

During the course of this appeal, specifically on 
September 23, 2002 and once again on September 26, 2003, 
there became effective new regulations for the evaluation of 
service-connected disabilities of the spine.  VA's General 
Counsel has held that where a law or regulation changes 
during the pendency of an appeal, the Board should first 
determine which version of the law or regulation is more 
favorable to the veteran.  If application of the revised 
regulation results in a higher rating, the effective date for 
the higher disability rating can be no earlier than the 
effective date of the change in the regulation.  38 U.S.C.A. 
§ 5110(g) (West 2002).  Prior to the effective date of the 
change in the regulation, the Board can apply only the 
original version of the regulation.  VAOPGCPREC 3-00.

Prior to September 23, 2002, a 20 percent evaluation was 
warranted for lumbar disc disease where there was evidence of 
moderate limitation of motion of the lumbar segment of the 
spine, or, in the alternative, moderate intervertebral disc 
syndrome with recurring attacks.  A 40 percent evaluation, 
under those same regulations, required demonstrated evidence 
of severe limitation of motion of the lumbar spine, or, in 
the alternative, severe intervertebral disc syndrome with 
recurring attacks and only intermittent relief.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5292, 5293 (effective prior to 
September 23, 2002).  A 60 percent evaluation required 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy (i.e., with 
characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc) and little intermittent 
relief.  38 C.F.R. § 4.71a, Diagnostic Codes 5293 (2002).

Under the interim revised criteria for intervertebral disc 
syndrome which became effective September 23, 2002, a 
20 percent evaluation was indicated where there was evidence 
of incapacitating episodes having a total duration of at 
least two weeks but less than four weeks during the past 
12 months.  A 40 percent evaluation, under those same 
regulations, required demonstrated evidence of incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months, with a 
60 percent evaluation requiring demonstrated evidence of 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (effective from September 23, 2002 to 
September 25, 2003).  These criteria remained in effect with 
the revision effective September 26, 2003, except the 
Diagnostic Codes changed.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5243 (effective September 26, 2003).

Under the schedular criteria which became effective 
September 26, 2003, a 20 percent evaluation is warranted 
where there is evidence of forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees, or a combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour, such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  
A 40 percent evaluation, under those same regulations, 
requires evidence of forward flexion of the thoracolumbar 
spine to 30 degrees or less, or, in the alternative, evidence 
of incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 
12 months.  Separate

A 50 percent evaluation is warranted where there is 
demonstrated evidence of unfavorable ankylosis of the entire 
thoracolumbar spine, with a 60 percent evaluation requiring 
demonstrated evidence of incapacitating episodes having a 
total duration of at least six weeks during the past 
12 months.  38 C.F.R. § 4.71a, Diagnostic Codes 5236, 5243 
(effective September 26, 2003) (for the purpose of 
evaluations under Diagnostic Code 5243, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician).

Pursuant to the revised rating criteria, intervertebral disc 
syndrome can also be evaluated by combining, under 38 C.F.R. 
§ 4.25, separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  When evaluating on the 
basis of chronic manifestations, orthopedic disabilities 
should be evaluated using the criteria for the most 
appropriate orthopedic diagnostic code or codes, and 
neurologic disabilities should be evaluated separately using 
the criteria for the most appropriate neurologic diagnostic 
code or codes.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(effective September 23, 2002) and General Formula for 
Diseases and Injuries of the Spine, Note (1) (effective 
September 26, 2003).

As an initial matter, the Board notes that the veteran also 
suffers from cervical and thoracic spine problems, but is 
only service connected for his lumbar spine.  In this regard, 
the use of manifestations not resulting from service-
connected disability must be avoided.  38 C.F.R. § 4.14 
(2005).  Thus, symptomatology from those segments of his 
spine may not be considered when evaluating his service-
connected lumbosacral spine disorder.

Upon review of the evidence, the Board finds that prior to 
February 4, 2003, there was no evidence that the veteran 
suffered from either severe limitation of motion of the 
lumbar spine or severe intervertebral disc syndrome 
sufficient to warrant the assignment of a greater than 
20 percent evaluation.  While at the time of the 
aforementioned VA orthopedic examination in June 1996, there 
was some evidence of paralumbar fullness with accompanying 
muscle spasm and tenderness, the veteran ambulated without an 
antalgic gait, and there was no evidence of muscle atrophy.  
On subsequent VA orthopedic examination in October 1998, 
there was no evidence of any deformity of the veteran's 
spine.  Range of motion testing showed flexion to 60 degrees, 
with no spasm palpable in the lumbosacral spine.  Observation 
of the veteran's gait revealed no findings of any 
significance, and he was able to both toe and heel walk.  
Moreover, although some paresthesia was noted around the 
ankles, his reflexes were brisk and equal, and there were no 
sensory changes.  At both the 1996 and 1998 VA examinations, 
the veteran's primary complaints were of neck and upper back 
pain.  

As noted above, in order to warrant an evaluation in excess 
of 20 percent for the veteran's service-connected low back 
disability, there would need to be demonstrated the presence 
of severe limitation of motion of the lumbar spine, or, in 
the alternative, severe intervertebral disc syndrome with 
recurring attacks and only intermittent relief.  For the 
reasons noted above, such has not been shown.  Further, if 
evaluated under the interim revised criteria for 
intervertebral disc syndrome, a greater than 20 percent 
evaluation would require demonstrated evidence of 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months.  
Significantly, at the time of the aforementioned VA 
orthopedic examination in August 2004, the veteran denied any 
incapacitating back pain over the course of the previous 
12 months.

Based on the aforementioned, the Board is of the opinion that 
a greater than 20 percent evaluation for a herniated disc 
with a history of low back pain prior to February 4, 2003 is 
not indicated.  

Nor is there evidence that the veteran is currently entitled 
to a greater than 40 percent evaluation for that same 
disability.  As noted above, the veteran denied 
incapacitating episodes of low back pain, thus a 60 percent 
evaluation under the revised rating criteria is not 
warranted.  With respect to the old criteria, the evidence 
does not establish pronounced intervertebral disc syndrome.  
While some complaints of numbness and tingling were noted, 
the veteran had full deep tendon reflexes, muscle strength of 
the lower extremities was normal and there were no gross 
sensory deficits.  Moreover, the veteran reported some relief 
with chiropractic treatment.  Thus, an increased rating under 
the old version of Diagnostic Code 5293 is not warranted.  

The Board has also considered whether separate evaluations 
for orthopedic and neurologic manifestations would be more 
advantageous.  However, the veteran's minimal objective 
neurological findings would not result in a more advantageous 
evaluation than the 40 percent currently assigned.

Accordingly, his claim for increase must be denied.  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   

Hearing Loss

As an initial matter, the Board notes that service connection 
for left ear hearing loss was established in a 1970 rating 
decision.  By SSOC dated in April 2003, service connection 
for right ear hearing loss was granted, effective in October 
1996.  Thus, the issue before the Board is the evaluation of 
bilateral hearing loss.

Effective June 10, 1999, the schedular criteria for the 
evaluation of service-connected ear diseases and, 
specifically, hearing loss, underwent revision.  However, in 
the case at hand, the disability in question (hearing loss) 
does not fall within those sections of the Rating Schedule 
which underwent substantive change.  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000, and 4,000 Hertz.  To 
evaluate the degree of disability from bilateral service-
connected defective hearing, the Rating Schedule establishes 
11 auditory acuity levels designated from Level I for 
essentially normal acuity through Level XI for profound 
deafness.  38 C.F.R. § 4.85, Diagnostic Codes 6100 to 6110 
(effective prior to June 10, 1999); 38 C.F.R. §§ 4.85, 4.86, 
Diagnostic Code 6100 (effective June 10, 1999).

Under 38 C.F.R. § 4.86, when the pure tone threshold at each 
of the four specified frequencies (1000, 2000, 3000, and 4000 
Hertz) is 55 decibels or more, the rating specialist will 
determine the Level designation for hearing impairment from 
either Table VI or Table VIa, whichever results in the higher 
numeral.  38 C.F.R. § 4.86.  Further, when the average 
puretone threshold is 30 decibels at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the rating specialist will 
determine the Level designation for hearing impairment from 
either Table VI or Table VIa, whichever results in the higher 
numeral.  That numeral will then be elevated to the next 
higher Level.  Each ear will be evaluated separately.  Id.

In the present case, on VA audiometric examination in June 
1996, the veteran exhibited Level II hearing in his right 
ear, and Level III hearing in his left ear.  On subsequent VA 
audiometric examination in February 2003, the veteran 
exhibited Level I hearing in his right ear, and Level II 
hearing in his left ear.  Such findings are consistent with 
the noncompensable evaluation presently in effect.  While on 
more recent VA audiometric examination in August 2004, the 
veteran exhibited Level I hearing in his right ear, and 
Level III hearing in his left ear, those findings are, once 
again, commensurate with no more than a noncompensable 
evaluation.  Moreover, the findings on the VA audiometric 
examinations do not reveal that the veteran meets the 
criteria under 38 C.F.R. § 4.86.

Under the circumstances, and absent demonstrated clinical 
evidence of a more severe hearing loss, the noncompensable 
evaluation currently in effect for the veteran's service-
connected bilateral hearing loss is appropriate, and an 
increased rating is not warranted.  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   





	(CONTINUED ON NEXT PAGE)





ORDER

An evaluation in excess of 20 percent for herniated disc with 
a history of low back pain prior to February 4, 2003 is 
denied.

A current evaluation in excess of 40 percent for a herniated 
disc with a history of low back pain is denied.

An increased (compensable) evaluation for bilateral hearing 
loss is denied.



	                        
____________________________________________
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


